Exhibit 10.1
 
CONSULTING AGREEMENT
 
This Consulting Agreement (this “Agreement”) is made and entered into as of
April 25, 2016, by and between Wound Management Technologies, Inc., a Texas
corporation (the “Company”), and John Siedhoff (“Consultant”). The Company and
Consultant are sometimes each referred to herein as a “Party” and collectively,
as the “Parties”.
 
RECITALS:
 
WHEREAS, the Company desires to retain Consultant as a consultant to the Company
to provide the services set forth below, and Consultant desires to be so
engaged;
 
NOW, THEREFORE, in consideration of the foregoing recital and the mutual
covenants and agreements set forth herein and other good and valuable
consideration , the receipt and sufficiency of which are hereby acknowledged by
each of the parties hereto, the Company and Consultant hereby agree as follows:
 
1. Services.
 
(a) Consultant hereby agrees to serve as a consultant to the Company performing
the functions, services and duties assigned and/or delegated to him by the Board
of Directors of the Company (the “Board”) from time to time (collectively, the
“Services”). Consultant shall report directly to the Board. It is understood and
agreed that at any time during the Term (as defined below), the Board may change
or modify the Services.
 
(b) The Company understand and agree that Consultant will not be providing the
Services to the Company on a full-time or exclusive basis, and that Consultant
may provide services as an employee, consultant advisor or otherwise to any
person or entity without the approval of the Company.
 
(c) Consultant shall perform faithfully, industriously, and to the best of the
Consultant’s ability, experience and talents, all of the Services that may be
required by the express and implicit terms of this Agreement , to the reasonable
satisfaction of the Company. Such Services shall be provided at such place(s) as
the needs, business , or opportunities of the Company may require from time to
time. The manner and means of conducting the Services are under Consultant’s
sole control.
 
2. Status as Independent Contractor.
 
(a) The Parties do not intend, and will not hold out that there exists, any
company, joint venture, undertaking for a profit or other form of business
venture or any employment relationship between the Parties other than that of
all independent contractor relationship.
 
(b) Consultant is not entitled to, and will not, receive any benefits provided
by the Company to its employees, including but not limited to Workmen’s
Compensation Insurance, unemployment insurance and health and welfare benefits.
 
 
1

--------------------------------------------------------------------------------

 
 
(c) Consultant shall rely upon its own legal counsel or other professional
advisor in order that it may ensure its status as an independent contractor, and
acknowledges that Consultant is in no way relying on any information or advice
of this nature provided by the Company.
 
3. Compensation & Term of Agreement; Termination.
 
(a) In consideration for providing consulting services to the Company prior to
April l, 2016, on or prior to April 30, 2016, the Company will pay Consultant
$200,000.00.
 
(b) In consideration for providing the Services hereunder, during the Term the
Company will pay Consultant a consulting fee of $15,000 per month, payable in
arrears on the last day of each month.
 
(c) During the Term, the Company shall reimburse Consultant for all reasonable
and necessary out-of-pocket travel and other expenses incurred by Consultant in
rendering Services hereunder , on a monthly basis upon submission of a detailed
monthly statement and reasonable documentation.
 
(d) The compensation set forth above will be the sole compensation payable to
Consultant for performing the Services under the Agreement, and no additional
compensation or fee will be payable by the Company to Consultant by reason of
any benefit gained by the Company directly or indirectly through Consultant
performing the Services, nor shall the Company be liable in any way for any
additional compensation or fee for Consultant’s performing the Services, unless
the Company shall have expressly agreed thereto in writing.
 
4. Term and Termination.  This Agreement shall be in effect as of April 1, 2016
and shall continue in effect until terminated by either Party upon at least
thirty (30) days advance written notice to the other Party (the “Term”).  Upon
termination of this Agreement, the Company shall immediately pay all
compensation due to Consultant for periods prior to the effective date of such
termination.
 
5. Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER
FOR CONSEQUENTIAL OR PUNITIVE DAMAGES EVEN IF THE OTHER PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.
 
6. Confidential Information.
 
(a) Consultant, while engaged by the Company hereunder or at any time thereafter
, will not, without the express written consent of the Company, directly or
indirectly communicate or divulge, or use for the benefit of Consultant, or of
any other person, firm or association , any of the Company’s trade secrets,
proprietary data or other confidential information , which trade secrets and
confidential information were communicated to or otherwise learned or acquired
by Consultant in the course of Consultant’s engagement with the Company and that
is not otherwise generally known within the Company’s industry , except that
Consultants may disclose such matters to the extent that disclosure is required
pursuant to any deposition, interrogatory , request for documents, subpoena,
civil investigative demand, or similar process. Consultant agrees not to any
such trade secrets or confidential information in any way or in any capacity
other than as an independent contractor of the Company and to further the
Company’s interests.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Consultant recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consultant agrees
that Consultant owes the Company and such third parties, during the Term and
thereafter , a duty to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or company
(except as necessary in carrying out my work for the Company consistent with the
Company’s agreement with such third party) or to use it for the benefit of
anyone other than for the Company or such third party (consistent with the
Company’s agreement with such third party) without the prior consent of the
Board.
 
7. Miscellaneous Provisions.
 
(a) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect.
 
(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof. The Parties stipulate
and agree that this Agreement shall be executed and performed in Texas. In the
event that litigation should arise concerning the validity or interpretation of
any provision of this Agreement, exclusive venue over such litigation shall
reside in the proper federal or state district court sitting in Texas.
 
(c) The descriptive headings herein are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.
 
(d) This Agreement may not be modified , amended, altered or supplemented except
upon the execution and delivery of a written agreement executed by each of the
Parties.
 
(e) This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all other prior agreements
and understandings , both written and oral, between the Parties with respect to
the subject matter hereof.
 
(f) This Agreement shall inure to the benefit of the Company and its successors
and assigns. This Agreement shall not be assignable by Consultant and shall not
be subject to attachment, execution, pledge or hypothecation.
 
(g) Any notice, request, demand or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been given if
delivered or sent by facsimile transmission, upon confirmation of receipt, or if
sent by registered or certified mail, upon the sooner of the expiration of three
days after deposit in United States post office facilities properly addressed
with postage prepaid or acknowledgment of receipt.  All notices and
 
 
3

--------------------------------------------------------------------------------

 
 
payments to a Party will be sent to the addresses set forth below or to such
other address or person as such Party may designate by notice to the other Party
hereunder:
 
If to the Company:
Wound Management Technologies , Inc.
16633 Dallas Parkway, Suite 250
Addison, TX 75001
Attn: Deborah J. Hutchinson, President
Email: dhutchinson@wmgtech.com

 
If to Consultant:
John Siedhoff
10 Frontenac Way
The Woodlands, TX 77382
Email: John.Siedhoff@gmail.com



 
(h) This Agreement may be executed in counterparts , each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.
 
The Parties have executed this Agreement on the day and year first above
written.
 
WOUND MANAGEMENT TECHNOLOGIES, INC.
 
 
 
By: /s/ Deborah J. Hutchinson
 
Deborah J. Hutchinson
President
 



 

/s/ John Siedhoff
 
John Siedhoff
 



 
4

--------------------------------------------------------------------------------

 